DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/20 has been entered.
 

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 6, 11 and 16-19 have been amended. 
		Claims: 2-5, 7-10, 12-15 and 20 have not been amended. 
		Claims: 21-23 have been added.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-3, 5-6, 8-13, 15-16, 18-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barabell et al. (US Patent Publication 2016/0037550 herein after referenced as Barabell) in view of Hottinen (US Patent 6,397,073 herein after referenced as Hottinen) and further in view of Ogale et al. (US Patent Publication 2015/0256978 herein after referenced as Ogale).

Regarding claim 1, Barabell discloses:
A communication system, comprising: a plurality of radio points serving at least a cell, each radio point configured to: exchange radio frequency (RF) signals with a wireless device that transmits a Sounding Reference Signal (SRS) from a first physical point location in a site; and extract at least one SRS metric from the SRS; a baseband controller communicatively coupled to the plurality of radio points, (Barabell, Fig. 2A & [0104] discloses RUs, 66a-66e (i.e. plurality of radio points) belong to the same cell 64; Barabell, Fig. 1 & [0092]-[0094] discloses the radio network includes controllers which is referred to as a controller unit CU (i.e. baseband controller) and remote units RU 26a – 26i (i.e. plurality of radio points) defined in the Long Term Evolution standard and discloses the CU may acts as an eNodeB termination point and discloses each CU may manage one or more of the RUs and the RUs contain RF transceivers to transmit RF signals to and from (i.e. exchange RF signals) the user equipment (i.e. wireless device) and to perform RF front-end functions among other functions; Barabell, [0099]-[0101] discloses the CUs contains one or more baseband modem processors and discloses an RU is referred to as a radio point and discloses one or more RUs, together with a baseband modem in a given CU form a physical cell and the RUs can be deployed at different locations of site 10 such as different rooms, floors buildings, etc.; Barabell, [0264] discloses Sounding Reference Signals SRS are transmitted by UEs and can be used for localization purposes wherein either all the RUs or a subset of RUs can be configured to receive SRS from a UE in a given instance; Barabell, [0278] discloses the UE transmits its SRS and the relevant RUs measure the transmission (i.e. extract the SRS metric) and provide the measurement to the localization module via the RU-CU interface; Barabell, [0259] discloses the received energy at the RU, the SINR or a path gain (i.e. at least one metric) can be used as the metric for localization; Barabell, [0254] discloses when receiving the UE’s uplink signal at one or more RUs, it may be desirable to determine the radio location of a UE (i.e. indicates that the UE is from a first location during transmission of an uplink signal) with respect to the RUs and localization includes techniques used to make this determination).
wherein the baseband controller is configured to determine a signature vector based on the at least one SRS metric from each of the plurality of radio points; and a machine learning computing system communicatively coupled to the baseband controller, wherein the machine learning computing system is configured to(Barabell, [0317] discloses the RUs (i.e. plurality of radio points) can be configured to forward SRS data of the UEs only to their respective serving CUs (i.e. baseband processor) and the serving CUs upload the signature vectors (i.e. indicates the signature vectors is determined before being uploaded) of their respective UEs to the CF (i.e. machine learning computing system); Barabell, [0311] discloses the CF and the CUs together perform inter-CU coordination functions and the CF maintains localization information for all connected UEs and each time a CU updates a UE’s uplink signature vector (i.e. indicates machine learning by performing updates of updated signature vector corresponding to location), the CU forwards the new signature vector along with a UE identifier to the CF; Barabell, [0166] discloses a localization module in the controller keeps track of the RF zones for each UE (i.e. determine location data for the first physical point location of the wireless device); Barabell, [0278] discloses the localization module can execute the pruning process and create/update the corresponding table in the localization database; Barabell, [0175] discloses the RSRP and RSRQ represents the aggregate signal strength and quality from all transmissions from RUs and the controller can use the information in selecting the quantized signature vectors; Barabell, [0053] discloses any two or more of the features described can be combined to form implementations not specifically described (i.e. indicates that the invention can be modified to incorporate various features and functionalities described in different embodiments to various devices and components)).
wherein each(Barabell, [0264] discloses Sounding Reference Signals SRS are transmitted by UEs and can be used for localization purposes wherein either all the RUs (i.e. received by all of the plurality of radio points, which serve the cell) or a subset of RUs can be configured to receive SRS from a UE in a given instance; Barabell, [0278] discloses the UE transmits its SRS and the relevant RUs measure the transmission (i.e. extract the SRS metric) and provide the measurement to the localization module via the RU-CU interface; Barabell, Fig. 2A & [0104] discloses RUs, 66a-66e (i.e. plurality of radio points) belong to the same cell 64; Barabell, [0278] discloses in a localization process there may be two phases such as initialization (i.e. training phase) and maintenance.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that during the initialization and training phase, the UE transmits the SRS training signal to be received by all the RUS which measures the transmission).
	Barabell discloses measuring uplink SRS metrics utilized in determining a signature vector utilized in performing localization to determine the location of the mobile device as well as disclosing having an initialization and maintenance phase but fails to disclose that a comparison and use between a current signature vector and a “wherein the machine learning computing system is configured to use a machine learning model to determine location data for the first physical point location of the wireless device based on the signature vector and training signature vectors” and “wherein the location data for the first physical point location of the wireless device is further based on user-indicated training physical point locations received from at least one training wireless device, wherein each user-indicated training physical point location is a single point, represented by Cartesian coordinates or a latitude and a longitude,”.
	In a related field of endeavor, Hottinen discloses:
wherein the machine learning computing system is configured to use a machine learning model to determine location data for the first physical point location of the wireless device based on the signature vector and training signature vectors (Hottinen, Column 5, Lines 1-20 discloses the control unit of the base station compares the channel parameters that are estimated from the signal of the terminal (i.e. signature vector) with the parameters that are estimated at different point on the map (i.e. machine learning model comprising stored values of training signature vectors) which is in the memory means and locates the terminal on the basis of the comparison and the control means of the base station of the system are able to determine the channel parameters at each point on the digital map by the ray tracing technique and to store the values in the memory means and the actual calculation can also be carried out in an external computer and the terminal of the system is arranged to measure in accordance with the prior art the intensity and time delay of the signals received from different base stations and the most accurate initial estimate is obtained if the measurement results of both the terminal and the base station are simultaneously utilized; Hottinen, Fig. 3 & Column 3, Lines 25 – Column 4, Lines 1-13 discloses information is added to each point on the digital map about the types of channel parameters typically included in the signal such as channel impulse response that is transmitted by the terminal situated at said point and the channel parameters at each point on the digital map can be predetermined and stored in a memory table and in the localization of the terminal, the parameters estimated from the signal of the terminal are compared with the values in the memory and in an alternative embodiment, the channel parameters at each point on the digital map are determined in such a way that a test transmitter is disposed in turn to each point on the map (i.e. indicates alternative embodiment machine learning to determine and correlate channel parameters with each location point of a digital map utilizing a training phase using a test transmitter) and the base station measures the signal parameters and the measurement results are stored in the memory table (i.e. indicates training signature vectors corresponding to signal parameters and measurement results from signals transmitted by the test transmitter that are stored in the memory table to be utilized for comparison at a later point in time) and discloses the base station receives a signal from the terminal and measures the channel parameters such as impulse response from the signal and the base station may estimate the direction of arrival of the signal and the values measured from the received signal are compared with the values found on the map by means of a suitable distance criterion such as the Euclidean distance comprises the impulse response model of the direction of arrival of the signal and of the location to be search and comprises the measured channel parameters and the probable location of the terminal is determined on the basis of the comparison and if more than one location was detected, the terminal can be located by means of information about the previous location.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a comparison is performed between current measured channel parameters signature vector of a terminal with previously stored channel parameters signature vectors of a digital map that can be determined either via ray tracing or via a training phase utilizing a test transmitter in order to determine a current location of the terminal).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Barabell to incorporate the teachings of Hottinen for the purpose of increasing location determination accuracy (Hottinen, Column 5, Lines 18-20) and furthermore, one of ordinary skill in the art would recognize that the modification would make the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. performing a process of localization to determine the location of the mobile device 
Barabell in view of Hottinen discloses an initialization and training phase wherein a test transmitter is disposed in turn to each point on the map and the base station measures the signal parameters and in addition, Hottinen, Column 2, Lines 64 – Column 3, Lines 1-4 discloses that the base stations can receive a signal transmitted by the terminal and measure the distance and correspondingly the terminal can receive a signal from the base stations and determine the distance but fails to disclose that said training phase at each point are user-indicated and that the location is represented by latitude and a longitude and therefore fails to disclose “wherein the location data for the first physical point location of the wireless device is further based on user-indicated training physical point locations received from at least one training wireless device, wherein each user-indicated training physical point location is a single point, represented by Cartesian coordinates or a latitude and a longitude,”.
	In a related field of endeavor, Ogale discloses:
wherein the location data for the first physical point location of the wireless device is further based on user-indicated training physical point locations received from at least one training wireless device, wherein each user-indicated training physical point location is a single point, represented by Cartesian coordinates or a latitude and a longitude (Ogale, [0044]-[0045] discloses a user walking the device (i.e. at least one training wireless device) during the training process may identify on a map by selecting a location (i.e. user-indicated training physical point locations) to associate with the collected signals either during the training process or afterwards and discloses the training data collected during the training process may be a plurality of records that are each associated with a timestamp and include a coordinate set x, y, which may include latitude and longitude coordinates or other coordinates; Ogale, [0054] discloses signal strengths are collected for an indoor geographic area and associated with timestamps indicative of the order in which the data was collected and a voting map is generated for each of the quantized signal strength and may be stored at a client device or a server; Ogale, [0069] discloses the client device may perform the calculations or the client device may transmit the observations via cellular or other wireless networks to the server to perform the calculations).


The communication system of claim 1, wherein the at least one SRS metric comprises an SRS power measurement and a channel impulse response, both of which are measured from the SRS (Barabell, [0214] discloses the CU can also use information about the strength of uplink signals (i.e. signal power) such as sounding reference signal SRS; Barabell, [0266] discloses the localization module may also obtain information about the transmit power of the SRS transmission; Hottinen, Fig. 3 & Column 3, Lines 50 – Column 4, Lines 1-7 discloses the base station receives a signal from the terminal and measures the channel parameters such as impulse response from the signal and the base station may estimate the direction of arrival of the signal and the values measured from the received signal are compared with the values found on the map by means of a suitable distance criterion such as the Euclidean distance comprises the impulse response model of the direction of arrival of the signal and of the location to be search and comprises the measured channel parameters and the probable location of the terminal is determined on the basis of the comparison and if more than one location was detected, the terminal can be located by means of information about the previous location.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that both the power and channel impulse response can be measured from the uplink signal SRS and utilized in determining the location of the mobile device).

The communication system of claim 1, wherein the at least one SRS metric comprises at least one of an SRS power measurement, a channel impulse response measured from the SRS, (Barabell, [0214] discloses the CU can also use information about the strength of uplink signals (i.e. signal power) such as sounding reference signal SRS; Barabell, [0266] discloses the localization module may also obtain information about the transmit power of the SRS transmission; Hottinen, Fig. 3 & Column 3, Lines 50 – Column 4, Lines 1-7 discloses the base station receives a signal from the terminal and measures the channel parameters such as impulse response from the signal and the base station may estimate the direction of arrival of the signal and the values measured from the received signal are compared with the values found on the map by means of a suitable distance criterion such as the Euclidean distance comprises the impulse response model of the direction of arrival of the signal and of the location to be search and comprises the measured channel parameters and the probable location of the terminal is determined on the basis of the comparison and if more than one location was detected, the terminal can be located by means of information about the previous location).
Regarding claim 5, Barabell in view of Hottinen and further in view of Ogale discloses:
(Barabell, [0278] discloses in a localization process there may be two phases such as initialization (i.e. training phase) and maintenance; Barabell, [0278] discloses the localization module can execute the pruning process and create/update (i.e. creation indicates initialization or training phase) the corresponding table in the localization database; Hottinen, Fig. 3 & Column 3, Lines 25 – 46 discloses information is added to each point on the digital map about the types of channel parameters typically included in the signal such as channel impulse response that is transmitted by the terminal situated at said point and the channel parameters at each point on the digital map can be predetermined and stored in a memory table and in the localization of the terminal, the parameters estimated from the signal of the terminal are compared with the values in the memory and in an alternative embodiment, the channel parameters at each point on the digital map are determined in such a way that a test transmitter is disposed in turn to each point on the map and the base station measures the signal parameters and the measurement results are stored in the memory table.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that an initialization and training phase would need to be performed in order to populate the memory with the location and its corresponding signal characteristic model values for said location).
Regarding claim 6, Barabell in view of Hottinen and further in view of Ogale discloses:
(Ogale, [0044]-[0045] discloses in order to signal maps, wireless information for a particular indoor space is collected and analyzed and this may be described as a training process for example, the indoor space is a single floor of a building and wireless network enabled devices may be moved for example, walked around the space and signal strengths may be collected at each location for example around a pre-defined route and in one example, a user walking the device (i.e. at least one training wireless device) during the training process may identify on a map by selecting a location (i.e. user-indicated training physical point locations) to associate with the collected signals either during the training process or afterwards and discloses the training data collected during the training process may be a plurality of records that are each associated with a timestamp and include a coordinate set x, y, which may include latitude and longitude coordinates or other coordinates; Ogale, [0054] discloses signal strengths are collected for an indoor geographic area and associated with timestamps indicative of the order in which the data was collected and a voting map is generated for each of the quantized signal strength and may be stored at a client device or a server; Ogale, [0069] discloses the client device may perform the calculations or the client device may transmit the observations via cellular or other wireless networks to the server to perform the calculations).
 (Barabell, [0317] discloses the RUs can be configured to forward SRS data of the UEs only to their respective serving CUs and the serving CUs upload the signature vectors of their respective UEs to the CF (i.e. machine learning computing system).
and transmit a training signal that is received by at least one of the plurality of radio points (Barabell, [0264] discloses Sounding Reference Signals SRS are transmitted by UEs and can be used for localization purposes wherein either all the RUs or a subset of RUs can be configured to receive SRS from a UE in a given instance; Barabell, [0278] discloses the UE transmits its SRS and the relevant RUs measure the transmission and provide the measurement to the localization module via the RU-CU interface; Barabell, [0278] discloses in a localization process there may be two phases such as initialization (i.e. training phase) and maintenance).
Regarding claim 8, Barabell in view of Hottinen and further in view of Ogale discloses:
The communication system of claim 1, wherein the wireless device is further configured to transmit an additional SRS at a second physical point location in the site; wherein each of the plurality of radio points is further configured to: receive the additional SRS from the wireless device; and extract at least one additional SRS metric from the additional SRS (Barabell, [0278] discloses the UE transmits its SRS and the relevant RUs measure the transmission (i.e. extract the SRS metric) and provide the measurement to the localization module via the RU-CU interface; Barabell, [0266] discloses the SRS measurements can be accumulated at the localization module to provide a smoothed estimate of the received signal strength from a UE and the localization module can perform both time and frequency domain averaging; Hottinen, Fig. 3 & Column 3, Lines 40 - Column 4, Lines 1-7 discloses the channel parameters at each point on the digital map are determined in such a way that a test transmitter is disposed in turn to each point on the map (i.e. move and transmit at different location point) and the base station measures the signal parameters and the measurement results are stored in the memory table and discloses the base station receives a signal from the terminal and measures the channel parameters such as impulse response from the signal and the base station may estimate the direction of arrival of the signal and the values measured from the received signal are compared with the values found on the map by means of a suitable distance criterion such as the Euclidean distance comprises the impulse response model of the direction of arrival of the signal and of the location to be search and comprises the measured channel parameters and the probable location of the terminal is determined on the basis of the comparison.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the localization process would be repeated for additional different and new locations of the mobile device).
Regarding claim 9, Barabell in view of Hottinen and further in view of Ogale discloses:
at least one additional SRS metric from each of the plurality of radio points; and wherein the machine learning computing system is further configured to determine additional location data for the second physical point location based on the additional signature vector (Barabell, [0278] discloses the UE transmits its SRS and the relevant RUs measure the transmission (i.e. extract the SRS metric) and provide the measurement to the localization module via the RU-CU interface; Barabell, [0266] discloses the SRS measurements can be accumulated at the localization module to provide a smoothed estimate of the received signal strength from a UE and the localization module can perform both time and frequency domain averaging; Hottinen, Fig. 3 & Column 3, Lines 40 - Column 4, Lines 1-13 discloses the channel parameters at each point on the digital map are determined in such a way that a test transmitter is disposed in turn to each point on the map (i.e. move and transmit at different location point) and the base station measures the signal parameters and the measurement results are stored in the memory table and discloses the base station receives a signal from the terminal and measures the channel parameters such as impulse response from the signal and the base station may estimate the direction of arrival of the signal and the values measured from the received signal are compared with the values found on the map by means of a suitable distance criterion such as the Euclidean distance comprises the impulse response model of the direction of arrival of the signal and of the location to be search and comprises the measured channel parameters and the probable location of the terminal is determined on the basis of the comparison and if more than one location was detected, the terminal can be located by means of information about the previous location.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the localization process would be repeated for additional different and new locations of the mobile device).
Regarding claim 10, Barabell in view of Hottinen and further in view of Ogale discloses:
The communication system of claim 1, wherein the plurality of radio points and the baseband controller implement a Long Term Evolution (LTE) Evolved Node B (eNB) (Barabell, Fig. 1 & [0092]-[0093] discloses the radio network includes controllers which is referred to as a controller unit CU (i.e. baseband controller) and remote units RU 26a – 26i (i.e. plurality of radio points) defined in the Long Term Evolution standard and discloses the CU may acts as an eNodeB termination point; Barabell, [0100]-[0101] discloses the CUs contains one or more baseband modem processors and discloses an RU is referred to as a radio point and discloses one or more RUs, together with a baseband modem in a given CU form a physical cell and the RUs can be deployed at different locations of site 10 such as different rooms, floors buildings, etc.).
Regarding claim 11, Barabell discloses:
A method for determining a first physical point location of a wireless device, comprising: transmitting, from the wireless device, a Sounding Reference Signal (SRS) from the first physical point location, wherein the SRS is received by a plurality of radio at least one SRS metric from the SRS; (Barabell, Fig. 2A & [0104] discloses RUs, 66a-66e (i.e. plurality of radio points) belong to the same cell 64; Barabell, Fig. 1 & [0092]-[0094] discloses the radio network includes controllers which is referred to as a controller unit CU and remote units RU 26a – 26i (i.e. plurality of radio points) defined in the Long Term Evolution standard and discloses the CU may acts as an eNodeB termination point and discloses each CU may manage one or more of the RUs and the RUs contain RF transceivers to transmit RF signals to and from the user equipment (i.e. wireless device) and to perform RF front-end functions among other functions; Barabell, [0099]-[0101] discloses the CUs contains one or more baseband modem processors and discloses an RU is referred to as a radio point and discloses one or more RUs, together with a baseband modem in a given CU form a physical cell and the RUs can be deployed at different locations of site 10 such as different rooms, floors buildings, etc.; Barabell, [0264] discloses Sounding Reference Signals SRS are transmitted by UEs and can be used for localization purposes wherein either all the RUs or a subset of RUs can be configured to receive SRS from a UE in a given instance; Barabell, [0278] discloses the UE transmits its SRS and the relevant RUs measure the transmission (i.e. extract the SRS metric) and provide the measurement to the localization module via the RU-CU interface; Barabell, [0259] discloses the received energy at the RU, the SINR or a path gain (i.e. at least one metric) can be used as the metric for localization; Barabell, [0254] discloses when receiving the UE’s uplink signal at one or more RUs, it may be desirable to determine the radio location of a UE (i.e. indicates that the UE is from a first location during transmission of an uplink signal) with respect to the RUs and localization includes techniques used to make this determination).
determining a signature vector based on the at least one SRS metric from each of the plurality of radio points; and (Barabell, [0317] discloses the RUs (i.e. plurality of radio points) can be configured to forward SRS data of the UEs only to their respective serving CUs and the serving CUs upload the signature vectors (i.e. indicates the signature vectors is determined before being uploaded) of their respective UEs to the CF; Barabell, [0311] discloses the CF and the CUs together perform inter-CU coordination functions and the CF maintains localization information for all connected UEs and each time a CU updates a UE’s uplink signature vector (i.e. indicates machine learning by performing updates of updated signature vector corresponding to location), the CU forwards the new signature vector along with a UE identifier to the CF; Barabell, [0166] discloses a localization module in the controller keeps track of the RF zones for each UE (i.e. determine location data for the first physical point location of the wireless device); Barabell, [0278] discloses the localization module can execute the pruning process and create/update the corresponding table in the localization database; Barabell, [0175] discloses the RSRP and RSRQ represents the aggregate signal strength and quality from all transmissions from RUs and the controller can use the information in selecting the quantized signature vectors; Barabell, [0053] discloses any two or more of the features described can be combined to form implementations not specifically described (i.e. indicates that the invention can be modified to incorporate various features and functionalities described in different embodiments to various devices and components)).
wherein each(Barabell, [0264] discloses Sounding Reference Signals SRS are transmitted by UEs and can be used for localization purposes wherein either all the RUs (i.e. received by all of the plurality of radio points, which serve the cell) or a subset of RUs can be configured to receive SRS from a UE in a given instance; Barabell, [0278] discloses the UE transmits its SRS and the relevant RUs measure the transmission (i.e. extract the SRS metric) and provide the measurement to the localization module via the RU-CU interface; Barabell, Fig. 2A & [0104] discloses RUs, 66a-66e (i.e. plurality of radio points) belong to the same cell 64; Barabell, [0278] discloses in a localization process there may be two phases such as initialization (i.e. training phase) and maintenance.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that during the initialization and training phase, the UE transmits the SRS training signal to be received by all the RUS which measures the transmission).
Barabell discloses measuring uplink SRS metrics utilized in determining a signature vector utilized in performing localization to determine the location of the mobile device as well as disclosing having an initialization and maintenance phase but fails to disclose that a comparison and use between a current signature vector and a previously stored model is utilized in determining the location of the mobile device and therefore fails to disclose “and using a machine learning model to determine location data for the first physical point location of the wireless device based on the signature vector and training signature vectors” and “wherein the location data for the first physical point location of the wireless device is further based on user-indicated training physical point locations received from at least one training wireless device, wherein each user-indicated training physical point location is a single point, represented by Cartesian coordinates or a latitude and a longitude”.
	In a related field of endeavor, Hottinen discloses:
and using a machine learning model to determine location data for the first physical point location of the wireless device based on the signature vector and training signature vectors (Hottinen, Column 5, Lines 1-20 discloses the control unit of the base station compares the channel parameters that are estimated from the signal of the terminal (i.e. signature vector) with the parameters that are estimated at different point on the map (i.e. machine learning model comprising stored values of training signature vectors) which is in the memory means and locates the terminal on the basis of the comparison and the control means of the base station of the system are able to determine the channel parameters at each point on the digital map by the ray tracing technique and to store the values in the memory means and the actual calculation can also be carried out in an external computer and the terminal of the system is arranged to measure in accordance with the prior art the intensity and time delay of the signals received from different base stations and the most accurate initial estimate is obtained if the measurement results of both the terminal and the base station are simultaneously utilized; Hottinen, Fig. 3 & Column 3, Lines 25 – Column 4, Lines 1-13 discloses information is added to each point on the digital map about the types of channel parameters typically included in the signal such as channel impulse response that is transmitted by the terminal situated at said point and the channel parameters at each point on the digital map can be predetermined and stored in a memory table and in the localization of the terminal, the parameters estimated from the signal of the terminal are compared with the values in the memory and in an alternative embodiment, the channel parameters at each point on the digital map are determined in such a way that a test transmitter is disposed in turn to each point on the map (i.e. indicates alternative embodiment machine learning to determine and correlate channel parameters with each location point of a digital map utilizing a training phase using a test transmitter) and the base station measures the signal parameters and the measurement results are stored in the memory table (i.e. indicates training signature vectors corresponding to signal parameters and measurement results from signals transmitted by the test transmitter that are stored in the memory table to be utilized for comparison at a later point in time) and discloses the base station receives a signal from the terminal and measures the channel parameters such as impulse response from the signal and the base station may estimate the direction of arrival of the signal and the values measured from the received signal are compared with the values found on the map by means of a suitable distance criterion such as the Euclidean distance comprises the impulse response model of the direction of arrival of the signal and of the location to be search and comprises the measured channel parameters and the probable location of the terminal is determined on the basis of the comparison and if more than one location was detected, the terminal can be located by means of information about the previous location.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a comparison is performed between current measured channel parameters signature vector of a terminal with previously stored channel parameters signature vectors of a digital map that can be determined either via ray tracing or via a training phase utilizing a test transmitter in order to determine a current location of the terminal).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Barabell to incorporate the teachings of Hottinen for the purpose of increasing location determination accuracy (Hottinen, Column 5, Lines 18-20) and furthermore, one of ordinary skill in the art would recognize that the modification would make the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and  to obtain the predictable result of the system performing a process of localization to determine the location of the mobile device based on uplink signal measurement (i.e. as taught by Barabell & Hottinen) and is dependent upon the specific design needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Barabell in view of Hottinen discloses an initialization and training phase wherein a test transmitter is disposed in turn to each point on the map and the base station measures the signal parameters and in addition, Hottinen, Column 2, Lines 64 – Column 3, Lines 1-4 discloses that the base stations can receive a signal transmitted by the terminal and measure the distance and correspondingly the terminal can receive a signal from the base stations and determine the distance but fails to disclose that said training phase at each point are user-indicated and that the location is represented by latitude and a longitude and therefore fails to disclose “wherein the location data for the first physical point location of the wireless device is further based on user-indicated training physical point locations received from at least one training wireless device, wherein each user-indicated training physical point location is a single point, represented by Cartesian coordinates or a latitude and a longitude,”.
	In a related field of endeavor, Ogale discloses:
wherein the location data for the first physical point location of the wireless device is further based on user-indicated training physical point locations received from at least one training wireless device, wherein each user-indicated training physical point location is a single point, represented by Cartesian coordinates or a latitude and a longitude (Ogale, [0044]-[0045] discloses in order to signal maps, wireless information for a particular indoor space is collected and analyzed and this may be described as a training process for example, the indoor space is a single floor of a building and wireless network enabled devices may be moved for example, walked around the space and signal strengths may be collected at each location for example around a pre-defined route and in one example, a user walking the device (i.e. at least one training wireless device) during the training process may identify on a map by selecting a location (i.e. user-indicated training physical point locations) to associate with the collected signals either during the training process or afterwards and discloses the training data collected during the training process may be a plurality of records that are each associated with a timestamp and include a coordinate set x, y, which may include latitude and longitude coordinates or other coordinates).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Barabell in view of Hottinen to incorporate the teachings of Ogale for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of training phase process wherein a test transmitter is disposed in turn to each point on the map and the signal parameters are linked to the specific location point as taught by Hottinen) with another known element and comparable device utilizing a known technique (i.e. performing a process of training phase process wherein a test transmitter is disposed in turn to each point on the map and the signal parameters are linked to the specific location point, wherein the specific location point is user defined via a selection on the map during the training phase process as taught by Ogale) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of training phase process wherein a test transmitter is disposed in turn to each point on the map and the signal parameters are linked to the specific location point (i.e. as taught by both Hottinen & Ogale) and is dependent upon the specific design incentives, needs and 
Regarding claim 12, Barabell in view of Hottinen and further in view of Ogale discloses:
The method of claim 11, wherein the at least one SRS metric comprises an SRS power measurement and a channel impulse response, both of which are measured from the SRS (Barabell, [0214] discloses the CU can also use information about the strength of uplink signals (i.e. signal power) such as sounding reference signal SRS; Barabell, [0266] discloses the localization module may also obtain information about the transmit power of the SRS transmission; Hottinen, Fig. 3 & Column 3, Lines 50 – Column 4, Lines 1-7 discloses the base station receives a signal from the terminal and measures the channel parameters such as impulse response from the signal and the base station may estimate the direction of arrival of the signal and the values measured from the received signal are compared with the values found on the map by means of a suitable distance criterion such as the Euclidean distance comprises the impulse response model of the direction of arrival of the signal and of the location to be search and comprises the measured channel parameters and the probable location of the terminal is determined on the basis of the comparison and if more than one location was detected, the terminal can be located by means of information about the previous location.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that both the power and channel impulse response can be measured from the uplink signal SRS and utilized in determining the location of the mobile device).
Regarding claim 13, Barabell in view of Hottinen and further in view of Ogale discloses:
The method of claim 11, wherein the at least one SRS metric comprises at least one of an SRS power measurement, a channel impulse response measured from the SRS, (Barabell, [0214] discloses the CU can also use information about the strength of uplink signals (i.e. signal power) such as sounding reference signal SRS; Barabell, [0266] discloses the localization module may also obtain information about the transmit power of the SRS transmission; Hottinen, Fig. 3 & Column 3, Lines 50 – Column 4, Lines 1-7 discloses the base station receives a signal from the terminal and measures the channel parameters such as impulse response from the signal and the base station may estimate the direction of arrival of the signal and the values measured from the received signal are compared with the values found on the map by means of a suitable distance criterion such as the Euclidean distance comprises the impulse response model of the direction of arrival of the signal and of the location to be search and comprises the measured channel parameters and the probable location of the terminal is determined on the basis of the comparison and if more than one location was detected, the terminal can be located by means of information about the previous location).

The method of claim 11, wherein a machine learning computing system is further configured to train the machine learning model during a training phase (Barabell, [0278] discloses in a localization process there may be two phases such as initialization (i.e. training phase) and maintenance; Barabell, [0278] discloses the localization module can execute the pruning process and create/update (i.e. creation indicates initialization or training phase) the corresponding table in the localization database; Hottinen, Fig. 3 & Column 3, Lines 25 – 46 discloses information is added to each point on the digital map about the types of channel parameters typically included in the signal such as channel impulse response that is transmitted by the terminal situated at said point and the channel parameters at each point on the digital map can be predetermined and stored in a memory table and in the localization of the terminal, the parameters estimated from the signal of the terminal are compared with the values in the memory and in an alternative embodiment, the channel parameters at each point on the digital map are determined in such a way that a test transmitter is disposed in turn to each point on the map and the base station measures the signal parameters and the measurement results are stored in the memory table.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that an initialization and training phase would need to be performed in order to populate the memory with the location and its corresponding signal characteristic model values for said location).

The method of claim 15, wherein the training phase comprises: moving, by the training wireless device, to one of the user-indicated training physical point locations in a site with the radio points: tagging, by the training wireless device, the user-indicated training physical point location to associate location data for the user-indicated training physical point location with a first timestamp; (Ogale, [0044]-[0045] discloses in order to signal maps, wireless information for a particular indoor space is collected and analyzed and this may be described as a training process for example, the indoor space is a single floor of a building and wireless network enabled devices may be moved for example, walked around the space and signal strengths may be collected at each location for example around a pre-defined route and in one example, a user walking the device (i.e. at least one training wireless device) during the training process may identify on a map by selecting a location (i.e. user-indicated training physical point locations) to associate with the collected signals either during the training process or afterwards and discloses the training data collected during the training process may be a plurality of records that are each associated with a timestamp and include a coordinate set x, y, which may include latitude and longitude coordinates or other coordinates; Ogale, [0054] discloses signal strengths are collected for an indoor geographic area and associated with timestamps indicative of the order in which the data was collected and a voting map is generated for each of the quantized signal strength and may be stored at a client device or a server; Ogale, [0069] discloses the client device may perform the calculations or the client device may transmit the observations via cellular or other wireless networks to the server to perform the calculations).
transmitting, by the training wireless device, the location data for the user-indicated training physical point location to the machine learning computing system; (Barabell, [0317] discloses the RUs can be configured to forward SRS data of the UEs only to their respective serving CUs and the serving CUs upload the signature vectors of their respective UEs to the CF (i.e. machine learning computing system).
and transmitting, by the training wireless device, a training signal that is received by at least one of the plurality of radio points (Barabell, [0264] discloses Sounding Reference Signals SRS are transmitted by UEs and can be used for localization purposes wherein either all the RUs or a subset of RUs can be configured to receive SRS from a UE in a given instance; Barabell, [0278] discloses the UE transmits its SRS and the relevant RUs measure the transmission and provide the measurement to the localization module via the RU-CU interface; Barabell, [0278] discloses in a localization process there may be two phases such as initialization (i.e. training phase) and maintenance).
Regarding claim 18, Barabell in view of Hottinen and further in view of Ogale discloses:
The method of claim 11, further comprising: transmitting, from the wireless device, an additional SRS at a second physical point location in the site with the radio points; receiving, by each of the plurality of radio points, the additional SRS from the (Barabell, [0278] discloses the UE transmits its SRS and the relevant RUs measure the transmission (i.e. extract the SRS metric) and provide the measurement to the localization module via the RU-CU interface; Barabell, [0266] discloses the SRS measurements can be accumulated at the localization module to provide a smoothed estimate of the received signal strength from a UE and the localization module can perform both time and frequency domain averaging; Hottinen, Fig. 3 & Column 3, Lines 40 - Column 4, Lines 1-7 discloses the channel parameters at each point on the digital map are determined in such a way that a test transmitter is disposed in turn to each point on the map (i.e. move and transmit at different location point) and the base station measures the signal parameters and the measurement results are stored in the memory table and discloses the base station receives a signal from the terminal and measures the channel parameters such as impulse response from the signal and the base station may estimate the direction of arrival of the signal and the values measured from the received signal are compared with the values found on the map by means of a suitable distance criterion such as the Euclidean distance comprises the impulse response model of the direction of arrival of the signal and of the location to be search and comprises the measured channel parameters and the probable location of the terminal is determined on the basis of the comparison.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the localization process would be repeated for additional different and new locations of the mobile device).
Regarding claim 19, Barabell in view of Hottinen and further in view of Ogale discloses:
The method of claim 18, further comprising: determining, by the baseband controller, an additional signature vector based on the at least one additional SRS metric from each of the plurality of radio points; and determining, additional location data for the second physical point location based on the additional signature vector (Barabell, [0278] discloses the UE transmits its SRS and the relevant RUs measure the transmission (i.e. extract the SRS metric) and provide the measurement to the localization module via the RU-CU interface; Barabell, [0266] discloses the SRS measurements can be accumulated at the localization module to provide a smoothed estimate of the received signal strength from a UE and the localization module can perform both time and frequency domain averaging; Hottinen, Fig. 3 & Column 3, Lines 40 - Column 4, Lines 1-13 discloses the channel parameters at each point on the digital map are determined in such a way that a test transmitter is disposed in turn to each point on the map (i.e. move and transmit at different location point) and the base station measures the signal parameters and the measurement results are stored in the memory table and discloses the base station receives a signal from the terminal and measures the channel parameters such as impulse response from the signal and the base station may estimate the direction of arrival of the signal and the values measured from the received signal are compared with the values found on the map by means of a suitable distance criterion such as the Euclidean distance comprises the impulse response model of the direction of arrival of the signal and of the location to be search and comprises the measured channel parameters and the probable location of the terminal is determined on the basis of the comparison and if more than one location was detected, the terminal can be located by means of information about the previous location.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the localization process would be repeated for additional different and new locations of the mobile device).
Regarding claim 20, Barabell in view of Hottinen and further in view of Ogale discloses:
The method of claim 11, wherein the plurality of radio points and the baseband controller implement a Long Term Evolution (LTE) Evolved Node B (eNB”) (Barabell, Fig. 1 & [0092]-[0093] discloses the radio network includes controllers which is referred to as a controller unit CU (i.e. baseband controller) and remote units RU 26a – 26i (i.e. plurality of radio points) defined in the Long Term Evolution standard and discloses the CU may acts as an eNodeB termination point; Barabell, [0100]-[0101] discloses the CUs contains one or more baseband modem processors and discloses an RU is referred to as a radio point and discloses one or more RUs, together with a baseband modem in a given CU form a physical cell and the RUs can be deployed at different locations of site 10 such as different rooms, floors buildings, etc.).

The communication system of claim 1, wherein, during a training phase, at least one user tags a respective physical point location associated with each training signature vector by pointing to the respective physical point location on a map of the site displayed on the training wireless device (Ogale, [0044] discloses in order to signal maps, wireless information for a particular indoor space is collected and analyzed and this may be described as a training process for example, the indoor space is a single floor of a building and wireless network enabled devices may be moved for example, walked around the space and signal strengths may be collected at each location for example around a pre-defined route and in one example, a user walking the device (i.e. at least one training wireless device) during the training process may identify on a map by selecting a location to associate with the collected signals either during the training process or afterwards).
Regarding claim 23, Barabell in view of Hottinen and further in view of Ogale discloses:
The communication system of claim 1, wherein the at least one SRS metric comprises at least one previous signature vector for the wireless device (Barabell, [0241] discloses the CU can compare the quality of the received signal by comparing it with the signal level previously reported for the UE by its serving RUs).


Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barabell et al. (US Patent Publication 2016/0037550 herein after referenced as Barabell) in view of Hottinen (US Patent 6,397,073 herein after referenced as Hottinen) in view of Ogale et al. (US Patent Publication 2015/0256978 herein after referenced as Ogale) and further in view of Cui et al. (US Patent Publication 2017/0238139 herein after referenced as Cui).  

Regarding claim 4 and claim 14, Barabell in view of Hottinen and further in view of Ogale discloses:
The communication system of claim 1 (see claim 1) and The method of claim 11 (see claim 11).  Barabell in view of Hottinen and further in view of Ogale discloses performing a localization process utilizing a comparison between measured signal parameters at a current location against stored measured signal parameters model of a location in order to determine the current location of the mobile device wherein the localization process can be performed within a base station or on an external server but fails to explicitly disclose that the comparison involves performing a closest matching process and therefore fails to disclose “wherein determining the location data for the first physical point location comprises matching the received signature vector to a closest-matching signature vector measured during a training phase.”
	In a related field of endeavor, Cui discloses:
wherein determining the location data for the first physical point location comprises matching the received signature vector to a closest-matching signature (Cui, [0235] discloses the positioning server obtains from the stored correspondence a positioning array set and location information, all positioning array sets included in the correspondence and separately calculates a similarity between the positioning array set corresponding to the to-be-positioned terminal and all the obtained positioning array sets, so as to determine a positioning array set with a maximum similarity (i.e. closest-matching signature vector measured during a training phase) and determines corresponding location information according to the positioning array set and from the correspondence between a positioning array set and location information, and determines the location information as the location information corresponding to the to-be-positioned terminal; Cui, Fig. 3-1 & [0183] discloses before the positioning service is provided for the user, positioning measurement needs to be performed (i.e. training phase) by performing the operations in the following steps 301 to 305; Cui, [0185] discloses dividing a wireless coverage area into several equal sized areas and determines location information corresponding to each area and for each of the areas, a person skilled in the art brings a measured terminal to each area so as to perform positioning measurements; Cui, [0188]-[0189] discloses a person skilled in the art brings a measured terminal to an area 1 so as to perform positioning measurements and the measured terminal sends to the base stations that cover the measured terminal, the location information, a sounding reference signal and the sending time at which the sounding reference signal is sent and discloses all the base stations separately receive the location information, the sounding reference signal and the sending time, obtain signal features according to the sounding reference signal and the sending time and send the location information and the obtained signal features to a positioning server; Cui, [0195] discloses after the location information and the signal features are sent to the positioning server by performing the operations in steps 301 and 302; Cui, [0209] discloses when a user needs to use a positioning service by using a terminal, the terminal is the to-be-positioned terminal that sends the identity and a sounding reference signal to multiple base stations that cover an area and discloses the base stations receives the identity of the to-be-positioned terminal, the sounding reference signal and the sending time that are sent and obtain signal features according to the sounding reference signal and the sending time and sends the sending time, the identity and the obtained features to the positioning server and discloses the signal feature includes a signal power of the sounding reference signal and an additional feature including at least a base station identity, signal transmission time and signal to power ratio.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a maximum similarity comparison between a current signal measurements with previously stored signal measurement model during the training phase is performed in order to determine the current location of the mobile device).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Barabell in view of Hottinen and further in view of Ogale to incorporate the teachings of Cui for the purpose of making the system more dynamic, versatile and adaptable by allowing the .


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barabell et al. (US Patent Publication 2016/0037550 herein after referenced as Barabell) in view of Hottinen (US Patent 6,397,073 herein after referenced as Hottinen) in view of Ogale et al. (US Patent Publication 2015/0256978 herein after referenced as Ogale) and further in view of Pulleti et al. (US Patent Publication 2015/0350921 herein after referenced as Pulleti).

Regarding claim 21, Barabell in view of Hottinen and further in view of Ogale discloses:
The communication system of claim 1, wherein a heat map is determined that describes one or more conditions at the site as a function of physical location, time, or both; (Ogale, [0044]-[0045] discloses in order to signal maps (i.e. heat map), wireless information for a particular indoor space is collected and analyzed and this may be described as a training process for example, the indoor space is a single floor of a building and wireless network enabled devices may be moved for example, walked around the space and observed network signal strengths may be collected at each location for example around a pre-defined route and in one example, a user walking the device during the training process may identify on a map by selecting a location to associate with the collected signals either during the training process or afterwards and discloses the training data collected during the training process may be a plurality of records that are each associated with a timestamp and include a coordinate set x, y, which may include latitude and longitude coordinates or other coordinates; Ogale, [0054] discloses signal strengths are collected for an indoor geographic area and associated with timestamps indicative of the order in which the data was collected and a voting map is generated for each of the quantized signal strength and may be stored at a client device or a server; Ogale, [0069] discloses the client device may perform the calculations or the client device may transmit the observations via cellular or other wireless networks to the server to perform the calculations).
Barabell in view of Hottinen and further in view of Ogale fails to disclose “and wherein a location of at least one radio point is changed or at least one new radio point is added to the communication system based on the heat map”.
In a related field of endeavor, Pulleti discloses:
and wherein a location of at least one radio point is changed or at least one new radio point is added to the communication system based on the heat map (Pulleti, [0063] discloses when viewing the heatmap display, the user could elect to add or move wireless devices or change parameters of the wireless devices such as transmit power, number of antennas, etc.; Pulleti, [0028] discloses in this way, a network designer or other personnel can more easily plan and validate a wireless network to meet any quality of service requirements or other requirements). 
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Barabell in view of Hottinen and further in view of Ogale to incorporate the teachings of Pulleti for the purpose of providing the system with a means to allow a network designed or personnel to more easily plan and validate a wireless network to meet any quality of service (QoS) requirements or other requirements (Pulleti, [0028]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645